DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Rejection is in response to the Applicant’s argument received on 05/23/2022, in response to the Non-Final Rejection mailed on 03/01/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, and 7 -13 are rejected under 35 U.S.C. 103 as being unpatentable over Leuterer et al (US 7,229,272 B2) in view of Ng et al (WO 2016/053305, the examiner applies equivalent translated US 10,392,521 B2) and/or in further view of Hirata (US 9,849,632 B2).
For claim 1, 2, and 9, Leuterer et al teach a method stereolithography including powder materials on a build platform (Fig 1 item 503-505; col 2 lines 1-15) and including a tray (Figs 2 -3, item 1,4 are tray/container and bottom; see col 2 lines 45-65) and adjustment of the layer thickness on the build platform (Figs 1-3; col 2 lines 15-55). 
It is noted that claim 9 pertains to the stereolithography apparatus – structurally requires only having a tray and a build platform. Leuterer et al teach a teach the stereolithography apparatus including a build platform (505, 504) and a tray (1,4,) (see Figures 1 -3). 
It is noted that Leuterer et al teach having powder materials but fails to teach further comprising filler particles and the layer thickness is less than a diameter of the filler particles as claimed (as in claim 1 and 9). 
In the same field of endeavor, pertaining to 3D printing, Ng et al. teach stereolithography method (col 1 lines 5-15 states using stereolithography (SLA), or any desired technique for fabricating 3D object, col 12 lines 45-60 describes using any suitable processes 3D process for LAP; see also specifically Figs 3A-3E), comprising the steps of: 
receiving a light-curing suspension comprising filler particles at desired size (see col 2 lines 1 to col 3 lines 65, col 13 lines 15 to col 16 lines 65), selectively curing the adjusted layer thickness of the suspension by means of light (Fig 3B-3D; col 16 lines 35 -55 recites using various types energy sources/light). 
  It is noted that though Ng et al. fail to explicitly teach the layer thickness is less than a diameter of the filler particles; wherein the layer thickness is less than the diameter of at least 5% of the filler particles, in one example, Ng et al teach thickness of layer ranging from 90 micron to about 110 micron, although thicker or thinner layer may also be formed and employed (see col 15 lines 1-15). Furthermore, Ng et al suggest using filler particles having average size ranging from 1 micron, about 5 microns, …to about 259 microns (see col 3 lines 50 -65, and throughout). 
It would have been obvious to one ordinary skill in the art at the time of the Applicant’s invention to modify the materials taught by Leuterer et al and optimize the thickness of the layer based on filler particle sizes, shapes, and type of article being made, as suggested by Ng et al. (see col 3 lines 40-65, col 5 lines 1-15), for the benefit having desired mechanical property of the final 3D object  (see Ng  col 22 lines 40 to col 23 lines 30). 
Additionally, in the same field of endeavor, pertaining to 3D printing method, Hirata teach appropriately setting the layer thickness in conjunction with other variables such as binder material, particle diameters, distribution of the particles (see col 11 lines 55-65, and also see col 12 lines 15-20).
It would have been obvious to further incorporate the suggestion provided by Hirata, such as appropriately setting the layer thickness in conjunction with other variables such as binder material, particle diameters, distribution of the particles (see col 11 lines 55 -65 and col 12 lines 15-20), for the benefit of producing 3D object having desired mechanical properties/strength. 
As for claim 4, Ng et al. further shows the filler particles (Fig.  3A-3E left side of the entire chamber including 22 is considered tray). In the combination provided above the filler particles would intrude into the bottom of the tray [flexible] (bottom -4; Fig 2 of Leuterer) during adjustment of the first and/or a further layer thickness as the container includes materials for laying down.  
As for claim 8, Leuterer further show the build platform moved along the layer after the curing procedure, to arrange the materials in an offset manner in the next layer (Figs 1-2 of Leuterer the build platform 505, 504 are movable vertically; it is noted that claim 8 is broad as such it does not indicate vertical or horizonal movement).
As for claim 10, Leuterer et al further show the tray (corrected) having a bottom which is formed from a material which filler particles taught by Ng et al. above,  intrude into (see Fig 2 item 1 including bottom 4 of Leuterer). 
As for claim 11, Leuterer et al further shows wherein the material is a made from plastic (which has some transparency and elasticity) (see “porous plate 4” is sintered plastic plate, see col 2 lines 49-65).
As for claims 7 and 12-13, Leuterer et al further shows tray including recesses which can receive filler particles (see Fig 1-2 item 4; col 2 lines 50-60) and the bottom of the tray (4) is replaceable (Fig 3). It is noted that claim 12 only requires either one of tray or build platform to include recesses and therefore, is similarly rejected (see Fig 2 of Leuterer, including porous plate 4 which has holes/recesses).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Leuterer et al (US 7,229,272 B2) in view of Ng et al (WO 2016/053305, the examiner applies equivalent translated US 10,392,521 B2) and/or in view of Hirata (US 9,849,632 B2) and further view of Schillen et al. (US 2009/0020901 A1).
As for claim 3, Leuterer et al and Ng et al. teach bottom down building layer (see Figs 1-2 of Leuterer which shows vertically moveable build platform 505; also see Fig 3Eof Ng), however, fail to teach wherein the built layer is separated from the bottom for the following layer.
 In the same field of endeavor, pertaining to 3D printing, Schillen et al teach wherein the built layer is separated from the bottom for the following layer (Fig 5A item 3A is formed and moved upward for next layer).
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to further modify the above combinations with including build layer separated from the bottom for the next/following layer, as taught by Schillen et al., for the benefit of efficiently forming desired shaped 3D object. 
As for claim 5, Leuterer, Ng et al. and Hirata, teach all the limitations to the claim invention as discussed above, however, fail to teach wherein a mechanical stress of a sheet which covers the bottom of the tray is determined by means of a force measurement.
In the same field of endeavor, pertaining to 3D printing, Schillen et al teach wherein a mechanical stress of a sheet which covers the bottom of the tray is determined by means of a force measurement (see Figure 6 measure pressure [indirectly force] and/or strain acting upon endless belt 80, [0078]). 
It would have been obvious to one ordinary skill in the art at the time of the Applicant’s invention to modify the above combination with further including a sheet which covers bottom of a tray and measuring force, as taught by Schillen, for the benefit of efficiently monitoring the layers during formation of the object. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Leuterer et al (US 7,229,272 B2) in view of Ng et al (WO 2016/053305, the examiner applies equivalent translated US 10,392,521 B2) and/or in view of Hirata (US 9,849,632 B2) and further view of either one of Sambu et al (US 7,481,647 B2) or Barclay et al (US 11,247,387 B2).
As for claim 6, Leuterer et al, Ng et al. and Hirata teach all the limitations for the claim invention as discussed above, however, fail to teach the build platform including recesses as claimed.
In the same field of endeavor, pertaining to 3D printing, Sambu et al teach the structure of the build platform including recesses (Fig 2 item 100, 122,124,102); also in the same field of endeavor, Barclay et al teach build platen with recesses (see Fig 3, item 214-recesses).
It would have been obvious to one skill in the art at the time of the applicant’s invention to modify the combination as taught above with further including build platform having recesses, as taught by Sambu/Barclay et al, for the benefit of efficiently forming an article. In such case, the materials such as filler particles as taught by the above combination, would reside within the recesses of the pressure surface of the build platform. 

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
The applicant argued the claims 1, 2, 4, and 7 -13 are rejected under 35 U.S.C. 103 as being unpatentable over Leuterer et al (US 7,229,272 B2) in view of Ng et al (WO 2016/053305, the examiner applies equivalent translated US 10,392,521 B2) and/or in further view of Hirata (US 9,849,632 B2).
It is mainly argued that Leuterer et al teach a laser-sintering device having a construction container 500 which is open at the top having an upper edge 502. The cross-section of the container is greater than the largest cross-section area of an object 503 to be produced (col 2 lines 7-9)… and Leuterer does not teach step of receiving a light-curing suspension comprising filler particles in trays.  Instead, a powder material is applied layer by layer. It is further argued that Leuterer does not disclose adjusting of a build platform to a layer thickness with respect to a bottom of the tray which is less than the diameter of any filler particles.
 Applicant that states that Ng relates to a 3D printing method, where a printing system 18’ includes a coaescent agent distributer 34 to selectively deliver a coalescent fluid….the liquid suspension may contain nanoparticles. The nanoparticles may have a suitable geometry, including the shape and size (col 9 lines 31 to 33). The nanoparticles may have an average diameter in the nanometer range. 
Lastly, the main argument is that Ng does not disclose that the light curing suspension is adjusted by means of a build platform to a layer thickness with respect to a bottom of a tray which is less than the diameter of the filler particles and selectively curing the adjusted layer thickness. 
Examiner’s response: 
Claim 1 as written: 
Stereolithography method, comprising the steps of:
 receiving a light-curing suspension comprising filler particles, in a tray; adjusting the light-curing suspension by a build platform to a layer thickness with respect to a bottom of the tray which layer thickness is less than a diameter of the filler particles; and selectively curing the adjusted layer thickness of the suspension by means of light.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 In this case, like Leuterer et al., Ng also teaches stereolithography  (col 1 lines 5-15; Figs 3A-3E) for forming layer by layer 3D objects. Ng teaches a layer includes filler particles and is solidified using light source (col 17 lines 1-20) and in one example thickness of a layer ranging from 90 micron to 110 micron (col 15 lines 1-15). Additionally, in such thickness, it is suggested that filler particle average size ranging from 1 micron to about 5 micron to about 259 microns (see col 3 lines 50-65 suggest sizes for polymeric particles). The Examiner referred to polymeric particles (filler) as opposed to suspension pointed by the applicant. It is noted that polymeric particles together with the suspension particles form the object slice/layer (see col 1 lines 50-65). Thus, together, there is overlapping ranges where layer thickness is less than a diameter of the filler particles (polymeric particles) and is adjusted bottom of the tray (as per initial slice, then starts moving up). The examiner notes that claim is broad as such there is no clear particle size range defined with comparison with the range for thickness of the slice/layer. 
Additionally, the Examiner also notes that the claim 1 is also silent to specific type of filler materials compared with actual materials. It is noted that almost every single 3D printing uses layer adjustment thickness and particles size is taken into consideration (see additional resources supporting this below). There is no novelty in the claim 1 and 9 as written. 
Applicant points to Hirata, and states that Hirata does not disclose that a light curing suspension is adjusted by means of a build platform to a layer thickness with respect to a bottom of a tray which is less than the diameter of the used filler particles. 
Examiner’s response: The Examiner disagrees and notes that Hirata  appropriately sets the layer thickness in conjunction with other variables such as binder material, particle diameters, distribution of the particles (see col 11 lines 55 -65 and col 12 lines 15-20), for the benefit of producing 3D object having desired mechanical properties/strength. Applicant’s argument with respect to “light-curing suspension” is not found persuasive since all the material taught by Hirata is cured by light, however, there is no distinction seen in the claim in regards to materials as what is filler and other is main ingredient. Furthermore, all the materials in Hirata must be adjusted by build platform to achieve a layer thickness (see Fig 2 of Hirata), and thus this adjustment is requiring all the variables mentioned above that which includes particle diameters and distribution of particles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2021/0122104 A1 - the build layer thickness is determined by pressure solely on the reservoir chamber with the build chamber volume freely adjustable. 
US 5,997,795 recites stereolithography process using light curing suspension (which also include particle or particulate) and using twin screw adjustable re-coater blade to define thickness of the next layer of unpolymerized light above that layer which has been polymerized.
US 2016/0221262 A1- Das et al. teach using suspension of ceramic particles with adjustment of thickness. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743